Citation Nr: 1119578	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-24 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for bilateral tinnitus.

3. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of bilateral ruptured eardrums, currently diagnosed as chronic Eustachian tube dysfunction.

4. Entitlement to service connection for residuals of bilateral ruptured eardrums, currently diagnosed as chronic Eustachian tube dysfunction.

5. Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs). A June 2008 decision from the RO in Cleveland, Ohio, continued an evaluation of 10 percent for service-connected bilateral hearing loss. In a January 2009 rating decision from the RO in Denver, Colorado, the RO did not reopen claims for entitlement to service connection for bilateral tinnitus and ruptured eardrums. 

The Board has recharacterized the issue of entitlement to service connection for ruptured eardrums more broadly to include entitlement to service connection for residuals of ruptured eardrums, currently diagnosed as chronic Eustachian tube dysfunction, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issue of entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed August 2007 rating decision, the RO denied service connection for bilateral tinnitus and ruptured eardrums.

2. The evidence associated with the claims file subsequent to the August 2007 rating decision includes previously unestablished diagnoses, related to the service-connection claims, and an opinion indicating that chronic Eustachian tube problems are related to military service; this evidence raises a reasonable possibility of substantiating the claims for service connection.

3. The evidence is at least in equipoise as to whether reported symptoms of tinnitus are related to in-service acoustic trauma.

4. The evidence is at least in equipoise as to whether residuals of bilateral ruptured eardrums, currently diagnosed as chronic Eustachian tube problems, are related to military service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral tinnitus. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral ruptured eardrums, currently diagnosed as chronic Eustachian tube problems. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3. Tinnitus was incurred in military service. 38 U.S.C.A. §§ 1110, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 

4. Residuals of bilateral ruptured eardrums, currently diagnosed as chronic Eustachian tube problems, were incurred in military service. 38 U.S.C.A. §§ 1110, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Upon the filing of a claim to reopen, VA has a duty to provide a veteran with notice as to how to substantiate the claim to reopen as well as the underlying claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has complied with its duties to notify and assist the Veteran. Because the Board reopens and grants the Veteran's claims for entitlement to service connection, any failure of the duties to notify and assist constitutes no more than harmless error.

The Board notes that, in August 2007, after several attempts to retrieve service medical records, the RO issued a formal finding indicating that the Veteran's service medical records were destroyed in a fire and were not available for review. VA then sent the Veteran an August 2007 notice letter, explaining alternative ways that the Veteran could substantiate his reports of in-service events, including by submitting letters written during service, lay statements, additional government and medical records, photographs, pharmacy records, and insurance examinations. 

The Board also notes that the Veteran was afforded VA audiological examinations in July 2007 and May 2008. The Veteran indicated in a March 2011 hearing that these examinations were inadequate because the Veteran was not familiar with the term "tinnitus" and was not able to identify his symptoms as such for these examinations. The Board finds that this fact goes to the weight of the medical evidence; however, an additional examination need not be provided. 

Claims to Reopen

The Board reopens the Veteran's claims for entitlement to service connection for bilateral tinnitus and residuals of bilateral ruptured eardrums. 

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7104, 7105. Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran did not file a notice of disagreement for the issues of entitlement to service connection for bilateral tinnitus or residuals of ruptured eardrums within one year of an August 2007 letter notifying him of an unfavorable August 2007 rating decision that denied his claim. Thus, the decisions as to these issues became final. See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.

The evidence received after the August 2007 rating decision includes the Veteran's lay statement, his March 2011 testimony at a Board hearing, and June 2008 VA medical center records indicating that he currently experiences tinnitus. This evidence is presumed credible for the limited purpose of reopening the Veteran's claim. It is new evidence, not merely cumulative of evidence previously of record, and it raises a reasonable possibility of substantiating the Veteran's claim for service connection for tinnitus because it establishes that the Veteran has a current disability.

Evidence received after the August 2007 rating decision also includes a September 2010 VA treatment record, in which chronic Eustachian tube dysfunction, most likely due to barotrauma to the ears in military service, were diagnosed. This evidence is also presumed credible for the limited purpose of reopening the Veteran's claim. It is new evidence, not merely cumulative of evidence previously of record, and it raises a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of ruptured eardrums because it establishes that the Veteran has a current disability most likely related to military service.

Accordingly, the claims are reopened and are addressed below.


Service Connection

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board finds that the evidence is at least in equipoise as to whether residuals of bilateral ruptured eardrums, currently diagnosed as chronic Eustachian tube problems, and tinnitus are related to military service; accordingly the claims are granted. See Gilbert, 1 Vet. App. at 54. 

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

When, as here, the service medical records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine. See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

A. Tinnitus

The Veteran separated from military service in March 1946; he filed a claim for entitlement to service connection for tinnitus in February 2007, at which time he did not assert that his symptoms began during a specific time period. The Veteran's DD 214 indicates that he served as a pilot. While many of the Veteran's service medical records are missing, those of record do not indicate that tinnitus preexisted or manifest during military service. 

In February 2007, the Veteran submitted a reconstructed military history, based on his memory. This reconstructed history does not mention any incidents of tinnitus in military service.

A July 2007 VA compensation and pension audiological examination report indicates that there was no history of tinnitus. A note indicates that tinnitus was denied. A report from a May 2008 VA compensation and pension audiological examination, conducted by the same clinician, also indicates no history of tinnitus and that current tinnitus was denied.

A September 2008 VA treatment center record for hearing loss contains no reports of tinnitus or ringing or other noises in the ears. 

An October 2008 statement from the Veteran's wife indicates that tinnitus, including ringing and gurgling, began in about 1980. The Board finds this statement competent, to the effect that the wife reported what she observed and was told in the 1980s, and credible for these facts, but assigns lesser weight to it than the Veteran's own contentions regarding symptomatology unobservable to the lay eye, such as ringing in the ears. 

The Veteran submitted a November 2008 statement, indicating that he was not familiar with the term "tinnitus" when he was examined at compensation and pension examinations. Therefore, when asked if he had tinnitus, he responded no. However, he stated, had he been asked whether he heard noises, he would have said yes. 

The Veteran also submitted pages from a diary he kept during service. This diary does not mention any sounds in the ears, though it does mention that the Veteran had an illness and was unable to fly for several days because of his ears, which is relevant to the Veteran's claim for entitlement to residuals of ruptured eardrums. An internet search has confirmed the accuracy of the days and dates chronology as recorded in the Veteran's submission.

June 2008 VA treatment records include the first evidence of medical treatment for a gurgling in the left ear, accompanied by pain. The examiner did not identify these reported symptoms as tinnitus. However, he diagnosed tinnitus and gurgling sensations separately, indicating that he had no explanation for the gurgling. 

A September 2008 VA treatment record includes the Veteran's reports of gurgling and ringing in the left ear. Upon examination, the left ear was found to be "completely normal." An October 2008 VA treatment record indicates that the Veteran complained of tinnitus, gurgling, and intermittent pain in the left ear. 

In a March 2009 statement, the Veteran reported that he had had ringing in both ears since discharge, but that a gurgling sound started a few years ago. 

VA treatment records associated with the claims file, which the Board finds competent and credible, indicate that the Veteran is currently diagnosed with tinnitus. Although two VA compensation and pension examination reports indicate that the Veteran does not currently have tinnitus, these reports contain statements to the effect that these conclusions are based only on the patient's denial of the condition. The Veteran has stated that he did not know what tinnitus was when he was asked about it at VA examinations, and the Board finds him competent and credible in making these statements and assigns significant probative value to them in determining that current tinnitus exists.

The Board notes that the record also contains reports of a gurgling sound that has been found to be unrelated to tinnitus; the Board considers this symptom in association with the Veteran's claim for entitlement to service connection for residuals of bilateral ruptured eardrums. 

The Veteran's service records are missing, but the record reflects that he has made multiple consistent statements indicating that ringing in the ears began in military service and has continued since. The Board does not find any reason of record to doubt the Veteran's competency to report ringing in his ears or his credibility in reporting that symptoms began in service and have continued to the present day. Because there is no contradictory evidence of record as to whether symptoms began in service and have continued since service, the Board weighs all doubt in favor of the Veteran and finds that the evidence is at least in equipoise as to whether tinnitus was incurred in military service. Accordingly, the claim is granted. See 38 C.F.R. § 3.102. 



B. Residuals of Ruptured Eardrums

The Veteran separated from military service in March 1946; he filed a claim for entitlement to service connection for residuals of bilateral ruptured eardrums in February 2007, at which time he did not assert that his symptoms began during a specific time period. The Veteran's DD 214 indicates that he served as a pilot. While many of the Veteran's service medical records are missing, those of record do not indicate that ruptured eardrums preexisted or manifest during military service. 

In February 2007, the Veteran submitted a reconstructed military history, based on his memories. This reconstructed history indicates that during the fifth week, on day three, of advanced pilot flight training, the Veteran underwent a progress flight test without informing the test pilot of a severe head cold. Near the end of the test flight, the Veteran reports that he experienced severe bilateral earache and complete hearing loss in the left ear. He was diagnosed with ruptured eardrums and a slight perforation of the left ear. He reports that he was grounded and treated in the base infirmary and was back in the air within seven days. The Veteran also submitted information in February 2007 about his post-service employment working with nuclear reactors. He did not report any post-service ear trauma.

A July 2007 VA compensation and pension audiological examination report includes the Veteran's reported history of ruptured eardrums in military service. A May 2008 VA compensation and pension audiological examination report is corrobative. 

A September 2008 VA treatment center record for hearing loss contains no reports of symptoms related to ruptured eardrums. 

An October 2008 statement from the Veteran's wife indicates that tinnitus, including ringing and gurgling, began in about 1980. The Veteran's wife is competent to report her own observations and what she was told, but she is not competent to report the Veteran's symptoms which were not easily observable, such as noises in the ears. The Board does not doubt her credibility, but does not assign significant weight to her statements because they do not contain information regarding symptoms identified as residuals of eardrum rupture or that are related to military service.  

In November 2008, the Veteran submitted pages from his diary to corroborate his statements regarding ruptured eardrums in service. His diary entries do not specifically refer to ruptured eardrums; however an entry from the third day of the fifth week indicates that the Veteran was sick. The next day, the Veteran wrote that he was unable to fly because of his ears, so he "layed [sic] around all day." He reported he was unable to fly until the seventh day of the fifth week, when he saw the flight surgeon and was released for flying. 

June 2008 VA treatment records include the first evidence of medical treatment for a gurgling in the left ear, accompanied by pain. The examiner indicated that he had no explanation for the gurgling. 

An August 2009 VA treatment record includes a statement that the Veteran has chronic Eustachian tube problems. The examiner noted that the left ear seemed to be the worst ear but that the condition was present in both ears. He opined that it was as likely as not that the Veteran's chronic Eustachian tube problems were related to previous barotrauma to the ears with rapid ascent and descent while in the military. The Board finds this opinion competent and credible and assigns it significant probative weight because there is no contradictory evidence of record. The Veteran is diagnosed with a current disability, which a competent medical provider has found to be related to military service. The Veteran's credible reports of ruptured eardrums in military service, flight training, and diary entries regarding ear problems are competent, credible, and consistent with the medical evidence of record. The Board assigns them significant probative value in establishing in-service events which led to current ear problems. Accordingly, the evidence is at least in equipoise as to whether current Eustachian tube problems are related to military service; weighing all doubt in favor of the Veteran, the claim is granted. See 38 C.F.R. § 3.102. 

The RO will assign appropriate disability ratings to both tinnitus and Eustachian tube dysfunction. 

ORDER

New and material evidence having been received, the claim for service connection for bilateral tinnitus is reopened. 

Service connection for bilateral tinnitus is granted.

New and material evidence having been received, the claim for service connection for residuals of bilateral ruptured eardrums, currently diagnosed as chronic Eustachian tube problems, is reopened.

Service connection for bilateral ruptured eardrums, currently diagnosed as chronic Eustachian tube problems, is granted.


REMAND

The Veteran asserts that his service-connected bilateral hearing loss has worsened since his last VA examination in May 2008. He reported that he had a VA examination a year prior to a March 2011 Board hearing, but records of an examination in this time period are not associated with the claims folder. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for bilateral hearing loss. After obtaining any appropriate authorizations for release of medical information, obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

a. Advise the Veteran that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA treatment created or updated after May 2008, in particular any audiograms conducted in 2009.

2. After waiting an appropriate time period for the Veteran to respond and for all records to be associated with the claims folder, if the 2009 audiogram cannot be obtained or if otherwise necessary under the law, schedule the Veteran for a VA examination by a clinician with appropriate expertise in audiology. The purpose of the examination is to determine the current severity of the Veteran's service-connected bilateral hearing loss. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The clinician must review all lay and medical evidence associated with the claims folder that is relevant to the claim, including June 2007, May 2008, and September 2008 VA audiological examinations and the Veteran's March 2011 testimony at a Board hearing.  

c. The clinician must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the history provided by the Veteran. 

d. If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

e. The clinician must set forth the Veteran's current audiological results at the hertz levels of 500, 1000, 2000, 3000, and 4000 and his Maryland CNC Word Test scores for both ears.

f. In all conclusions, the clinician must identify and explain the medical bases of his or her findings with reference to the claims file. If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3. Readjudicate the claim. If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, return the case to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO/AMC and the Veteran are advised that the Board is obligated by law to ensure that the RO/AMC complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO/AMC is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


